Exhibit CANADIAN SATELLITE RADIO HOLDINGS INC. XM CANADA TM NOTICE OF ANNUAL MEETING OF SHAREHOLDERS AND MANAGEMENT INFORMATION CIRCULAR January 15, 2009 TABLE OF CONTENTS SOLICITATION OF PROXIES 1 APPOINTMENT OF PROXIES 1 EXERCISE OF DISCRETION BY PROXIES 3 AUTHORIZED CAPITAL, VOTING SHARES AND PRINCIPAL SHAREHOLDERS 3 QUORUM 4 MATTERS REQUIRING SHAREHOLDER APPROVAL 4 1. Election of Directors 4 2. Appointment of Auditor 6 COMPENSATION OF EXECUTIVE OFFICERS 7 INDEBTEDNESS OF DIRECTORS AND EXECUTIVE OFFICERS 9 MANAGEMENT CONTRACTS 9 REPORT ON EXECUTIVE COMPENSATION 11 REMUNERATION OF DIRECTORS 13 STOCK OPTION PLAN 14 RESTRICTED STOCK UNIT PLAN 15 STATEMENT OF GOVERNANCE PRACTICES 17 INDEMNIFICATION OF DIRECTORS AND OFFICERS 21 INTEREST OF INFORMED PERSONS IN MATERIAL TRANSACTIONS 22 INFORMATION ON THE COMPANY’S AUDITOR 23 GENERAL 23 ADDITIONAL INFORMATION 23 APPROVAL OF DIRECTORS 25 ADDENDA SCHEDULE “A” MANDATE OF THE BOARD OF DIRECTORS SCHEDULE “B” DIRECTORS MEETINGS, COMPENSATION AND EXPENSE SUMMARY FOR FISCAL YEAR ENDED AUGUST 31, 2008 CANADIAN SATELLITE RADIO HOLDINGS INC. NOTICE OF ANNUAL MEETING OF SHAREHOLDERS TO BE HELD ON JANUARY 15, 2009 NOTICE IS HEREBY GIVEN THAT the Annual Meeting (the “Meeting”) of the holders of Class A subordinate voting shares and the holders of Class B voting shares (together, the “Shareholders”) of Canadian Satellite Radio Holdings Inc. (the “Company”) will be held at the TSX Broadcast Centre, The Exchange Tower, 130 King Street West, Ground Floor on Thursday, January 15, 2008 at the hour of 10:00 am (Toronto time) for the following purposes: 1. to receive the consolidated financial statements of the Company for the fiscal year ended August31, 2008, together with the auditors’ report thereon; 2. to elect the directors of the Company; 3. to re-appoint the auditors of the Company and authorize the directors to fix its remuneration;and 4. to transact such further or other business as may properly come before the Meeting or any adjournments or postponements thereof. Accompanying this Notice of Meeting are a copy of the management information circular, a form of proxy, audited financials for the fiscal year ended August 31, 2008 and Management’s Discussion and Analysis thereon.These materials, as well as our Annual Information Form on Form 20-F, can also be viewed at www.sedar.com.If you wish a hard copy of this report, please contact us at 590 King Street West, 3rd Floor, Toronto, Ontario, M5V 1M3. The
